Title: To Benjamin Franklin from Stephen Hopkins, 11 May 1784
From: Hopkins, Stephen
To: Franklin, Benjamin



Sir,
Providence May 11th. 1784.

Mr. Solomon Drown, a native of this place, is a young gentleman of great modesty, and of a very fair character; has spent many years in his Studies here, and in his attendance on the various Medical Lectures at Philadelphia; and is now about to take a Voyage to France, in order to perfect his knowledge in the healing Art, and in the French Language.

Any favours shown, or patronage afforded him while in France, will be very gratefully acknowledged by him, who is with sincere esteem, Your affectionate old Friend,

Step Hopkins
His Excellency Benja. Franklin Esqr.

 
Addressed: His Excellency Benja. Franklin Esqr. / Paris.
Notation: Hopkins May 11. 1784
